DETAILED ACTION
This is a first Office Action (“Action”) on the merits. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2017/0063952, to Barsness et al. (“Barsness”), which is applicant-cited.
U.S. Patent No. 10,311,467, to Ghavamzadeh et al. (“Ghavamzadeh”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(1) over Barsness: Claims 1-3, 6, 8-10, 13, 15-17, and 20.
35 U.S.C. § 103 over Barsness in view of Ghavamzadeh: Claims 4, 5, 7, 11, 12, 14, 18, and 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/7/2019 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Drawings
The drawings filed 10/7/2019 are accepted.

Specification
The title of the invention is not descriptive because “data handling” is very general and does not give any indication as to what the claimed invention is directed. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness.

Regarding claim 15, Barsness teaches:
A computer system for managing hybrid cloud resources (Barsness, Fig. 1, ¶¶ 41-49), the computer system comprising: 
one or more computer processors (Barsness, Fig. 1, at least processors/processing units 120, ¶ 44);
one or more computer readable storage devices (Barsness, Fig. 1, at least the elements in memory system 130, ¶ 47); and 
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (Barsness, Fig. 1, at least program/utility 150 is program instructions, ¶¶ 47-48, for implementing the described methods and functions in Barsness, such as those in Figs. 6-8), the stored program instructions comprising: 
program instructions to group at least a portion of elements of a data set according to attribute sensitivity into a cluster of elements (Barsness, Figs. 6, 8, step 630, data can be split according to sensitivity data criteria, and thus, grouped into clusters, ¶¶ 70-72);
program instructions to compute a resource allocation impact of the cluster of elements (Barsness, Figs. 6, 8, step 630, evaluation of the sensitive data split criteria is an evaluation on the cost (i.e., resource allocation impact) of the associated cluster, see ¶¶ 70-72);
program instructions to compute an information gain associated with the set of elements (Barsness, Figs. 6, 8, step 630, similar to the cost evaluation, the gain (i.e., performance needs improvement) are evaluated against the cost, see ¶¶ 70-72); and
P201904868US01Page 30 of 32program instructions to allocate cloud resources according to the resource allocation impact and the information gain (Barsness, Figs. 6, 7, steps 640, 740, the identified sensitive data are moved to the public cloud, in which VM resources are allocated based on the evaluated cost (i.e., impact) and performance improvement (i.e., gain), see ¶¶ 70-71).

Regarding claim 1, there is recited a “computer implemented method for managing hybrid cloud resources” with steps that are virtually identical to the functions performed by the system of claim 15 (note: “clustering” in claim 1 is equivalent to “to group” in claim 15). As a result, claim 1 is rejected as anticipated under section 102(a)(1) over Barsness for the same reasons as presented above in the rejection of claim 15.

Regarding claim 8, there is recited a “computer program product for managing hybrid cloud resources, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising” program instructions carrying out various functions virtually identical to the functions performed by the system of claim 15. As a result, claim 8 is rejected as anticipated under section 102(a)(1) over Barsness for the same reasons as presented above in the rejection of claim 15 (note: “stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors” of claim 15, and its mapping to Barsness above, is equivalent to the “computer program product for managing hybrid cloud resources, the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices” of claim 8).

Regarding claims 2, 9, and 16, which depend from claims 1, 8, and 15, respectively, Barsness further teaches “further comprising program instructions to determine the attribute sensitivity,” as recited in claim 16 and similarly in claims 2 and 9. Barsness, Figs. 6, 8, step 630, data can be split according to sensitivity data criteria, which indicates a determination of the sensitivity, ¶¶ 70-72.

Regarding claims 3, 10, and 17, which depend from claims 1, 8, and 15, respectively, Barsness further teaches “the resource allocation impact is computed according to the attribute sensitivity, data cluster size, data transfer cost, and trust of a public cloud,” as recited in the claims. Barsness, ¶¶ 70-72, at least cost is determined when clustering and determining which to move to the public cloud.

Regarding claims 6, 13, and 20, which depend from claims 1, 8, and 15, respectively, Barsness further teaches “further comprising program instructions to transfer data to public cloud resources,” as recited in claim 20 and similarly in claims 6 and 13. Barsness, Figs. 6, 7, steps 640, 740, the identified sensitive data are moved to the public cloud, ¶¶ 70-72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 7, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Ghavamzadeh.

Analogous Art Statement
It is noted that Ghavamzadeh is with respect to evaluating risk/return for selective digital advertising (see Abstract) and Barsness is with respect to evaluating risk/return (i.e., cost/improvement) when deciding to move data to a public cloud environment (see Abstract). The claimed invention is with respect to evaluating impact/gain (i.e., risk/return) when deciding to move data to a public cloud environment (see Abstract). Despite Ghavamzadeh being with respect to selecting digital advertising, both references are considered analogous to each other and the claimed invention due to the fact that they are in the same field of risk (i.e., cost) versus return (i.e., gain) analysis when deciding a course of action. See MPEP § 2141.01(a).

Substantive Rejections
Regarding claims 4, 11, and 18, which depend from claims 1, 8, and 15, respectively, Barsness does not necessarily teach the additionally recited limitations in the claims. Ghavamzadeh remedies this and teaches “the information gain is computed as a mean information gain of a set of elements,” as recited in the claims. Ghavamzadeh, Fig. 3, Col. 11, line 59-Col. 13, line 30, there are a variety of “mean” computations depending on the values being looked at, including a mean value associated with the reward (i.e., gain) of a particular set of elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mean of a gain of set of elements, as in Ghavamzadeh, when comparing the risk (i.e., impact) versus reward (i.e., gain), as in Barsness, so as to maximize gains while considering the risk or impact. See Ghavamzadeh, Col. 12, lines 17-19.

Regarding claims 5, 12, and 19, which depend from claims 1, 8, and 15, respectively, Barsness does not necessarily teach the additionally recited limitations in the claims. Ghavamzadeh remedies this and teaches “further comprising program instructions to optimize attribute transfer according to a reinforcement learning problem,” as recited in claim 19 and similarly in claims 5 and 12. Ghavamzadeh, Fig. 3, Col. 11, line 59-Col. 13, line 30, there are a variety of “mean” computations depending on the values being looked at, including a mean value associated with the reward (i.e., gain) of a particular set of elements so as to “maximize” or optimize the outcome. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize transfer of data, as in Ghavamzadeh, by way of comparing risk (i.e., impact) versus reward (i.e., gain) of the transfer, as in Barsness, thereby, maximizing gains of the transfer while considering the risk or impact. See Ghavamzadeh, Col. 12, lines 17-19.

Regarding claims 7 and 14, which depend from claims 1 and 8, respectively, Barsness further teaches “program instructions to: determine the attribute sensitivity; … and transfer elements to a public cloud,” as recited in claim 14 and similarly in claim 7. Barsness, Figs. 6, 8, step 630, data can be split according to sensitivity data criteria, which indicates a determination of the sensitivity, and Figs. 6, 7, steps 640, 740, the identified sensitive data are moved to the public cloud, ¶¶ 70-72. Barsness does not necessarily teach the remaining limitation in the claims. Ghavamzadeh remedies this and teaches “program instructions to: … optimize attribute transfer according to a reinforcement learning problem,” as recited in claim 14 and similarly in claim 7. Ghavamzadeh, Fig. 3, Col. 11, line 59-Col. 13, line 30, there are a variety of “mean” computations depending on the values being looked at, including a mean value associated with the reward (i.e., gain) of a particular set of elements so as to “maximize” or optimize the outcome. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize transfer of data, as in Ghavamzadeh, by way of comparing risk (i.e., impact) versus reward (i.e., gain) of the transfer, as in Barsness, thereby, maximizing gains of the transfer while considering the risk or impact. See Ghavamzadeh, Col. 12, lines 17-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0050769 and 2020/0050769, both to Bhosale et al., 2019/0288915, to Denyer et al., 2018/0197087, to Luo et al., and 2018/0144244, to Masoud et al., each describe various ways in which to classify data based on attributes, evaluate an impact of that data, such as for a processing reason, and using that data to train a learning algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413